DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The response filed January 7, 2022 has been received and considered for examination.   Claims 1-20 remain pending with claims 11-16 withdrawn and 1-10 and 17-20 rejected.  

Response to Arguments
3.	The Applicant’s argument regarding the rejections under 35 U.S.C 112 has been considered and is persuasive in view of the claim amendments filed therewith.   The previous rejection of claims 2-3 under 35 U.S.C. 112 is withdrawn.  

4.	Regarding the prior art rejections under 35 U.S.C. 102 and 103, the Application argues that the Declaration of Attribution Under 35 C.F.R. 1.130(a) filed 1/7/22 disqualifies the Smith reference (U.S. Pub 2018/0086620) as prior art.  
The Examiner respectfully disagrees.
	In this instance the 1.130(a) declaration is not appropriate for the following reasons.  According to MPEP 717.01, Section II, (A)(1), a 130(a) declaration of attribution is not appropriate when the disclosure that is applied in a rejection is a U.S. patent or U.S. patent application publication that meets the following conditions:
 (a) claims an invention that is the same or substantially the same as the applicant’s or patent owner’s claimed invention, and
(b) the affidavit or declaration contends that an inventor named in the U.S. patent or U.S. patent application publication derived the claimed invention from the inventor or a joint inventor named in the application or patent under examination.
	In this case the invention is deemed to be substantially the same and the declaration contends that the inventor “Smith” derived the claimed invention from the inventor in the application under examination.   Therefore, the declaration does not comply with 37 CFR 1.130(c) and the applicant may file a petition for a derivation proceeding.  Derivation proceedings are handled by the Patent Trial and Appeal Board.
	Additionally, if the claims are not considered to be substantially the same by the Applicant, the 130(a) declaration still does not overcome the rejection as the presence of inventor Nicholson of the Smith publication has not been addressed.  
Therefore, claims 1-10 and 17-20 remain rejected under 35 U.S.C. 102 and 103 for the reasons set forth previously.  Additionally, new grounds of rejection over additional prior art are presented below.  

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US 2018/0086620 A1) (hereafter “Smith”).
	Regarding claim 1, Smith discloses (see claim 1; para [0022]-[0036]) an apparatus (300) for cleaning a beverage dispenser (100) of a beverage dispenser unit (system including dispenser holsters), the apparatus comprising: a cleaning solution conduit (312a or 312b) which is oriented to spray cleaning solution towards the beverage dispenser; at least one of a fluid valve and pump which alternatively permits and does not permit the cleaning solution to flow to the cleaning solution conduit; a power supply (320) which supplies one or more flow signal to the at least one of the fluid valve and the pump, wherein the valve transitions between permitting and not permitting cleaning solution flow responsive to transitioning of the flow signal; and a transmitter (330) which signals the power supply (320) to transition the flow signal to cause the at least one of the fluid valve and the pump to permit the cleaning solution to flow from a source of the cleaning solution to the cleaning solution conduit.
Regarding claim 2, Smith discloses (see claim 2; para [0039]-[0040]) a microprocessor based controller (335) which signals via the transmitter to transition the one or more flow signals to cause the fluid valve to permit the cleaning solution to flow to the cleaning solution conduit, wherein signaling by the microprocessor based controller permits the cleaning solution to flow occurs for a predetermined duration.
Regarding claim 3, Smith discloses (see claim 6) wherein the controller controls every one of the at least one of the fluid valve and the pump independently.
Regarding claims 4-5, Smith discloses (see claims 3-4; para [0032]) wherein the cleaning solution is prevented from recirculating through the cleaning solution conduit after leaving the beverage dispenser (Smith discloses in claims 3-4 that the beverage dispenser holster includes a drain line attached to outlet 204 and prevents cleaning solution from recirculating into the solution conduits).
Regarding claim 6, Smith discloses wherein the cleaning solution conduit (312a or 312b) is attached to the beverage dispenser unit (holsters 200 of beverage dispenser unit).
Regarding clam 7, Smith discloses (figs. 2-3) the beverage dispenser has a dispenser nozzle (106) with a downward facing opening (see fig. 2), and the cleaning solution conduit (312a or 312b) is attached to the beverage dispenser unit and movable from a storage position to a cleaning position (the entire beverage dispensing unit can be moved to storage when not in use and then into a cleaning position when in use) where the cleaning solution conduit is oriented to spray the cleaning solution upwards through the downward facing opening as shown in figure 2.
Regarding claim 8, Smith discloses (para [0045]-[0046]) a fluid valve (416) is used to permit flow of cleaning solution and that the system further includes a tank (410) for storing the cleaning solution and a pump (414) for pumping the cleaning solution from the tank (410) to the fluid valve (416).
Regarding claim 9, Smith discloses a supply tube (315) for transporting the cleaning solution from a source to the at least one of the fluid valve (310a or 310b) and pump (see fig. 4; para [0044]).
Regarding claim 10, Smith discloses wherein the beverage dispenser unit has a plurality of 
beverage dispensers (100), each beverage dispenser having a dispenser nozzle (106) with a downward facing opening as shown in figure 2, and further comprising a splitter (see claim 9) for splitting the supply tube into a plurality of sub-tubes, wherein each of the plurality of sub-tubes transports the cleaning solution to a respective fluid valve which is associated with each beverage dispenser (100), and the cleaning solution conduit directs the cleaning solution towards the center of each opening (orientation shown in figure 2) from a stationary location.

7.	Claim(s) 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aneson et al. (US 2017/0129760 A1).
	Regarding claims 1-6 and 8-10, the limitations of these claims are disclosed in claims 1-10 and figures 1-5 of Aneson et al. with the claimed beverage dispenser unit being equivalent to the claimed holsters of Aneson et al.  as the plurality of holsters are part of a beverage dispenser unit.   

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9.	Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(2)/103 as being unpatentable over Ellickson et al. (US 2011/0220159 A1).
	Regarding claims 1 and 8, Ellickson et al. disclose (see para [0032]-[0035]; figures 1-5) an apparatus for cleaning a beverage dispenser (soda gun 4) of a beverage dispenser unit (1) comprising: a cleaning solution fluid conduit (27) (fig. 1) capable of receiving fluid that is pressurized from a source and for directing the fluid toward the beverage dispenser (soda gun 4); a valve (29) and a pump (28) which alternatively permits and does not permit cleaning solution to flow in the fluid conduit (27); a sprayer (7) in the holster (2), the sprayer (7) coupled to a the fluid conduit (27), the sprayer (7) directs said fluid received from said fluid conduit (27) to a respective opening in each of said holsters adapted to receive dispensing heads of said soda guns (see figure 5 — sprayer 7 includes openings (nozzles 21, 23) which directed the fluid towards a soda gun located in the holster (2); wherein said fluid conduit (27) is capable of being prevented (fluid not recycled) from receiving said fluid after said fluid exits each of said sprayers by simply covering the sprayer (7) if desired.
	Ellickson et al., further discloses (para [0019], [0040]) a sensor (41) that senses the presence of a soda gun (4) and sends a signal to controller (42) which in turn activates pump (28) to permit flow of cleaning solution from reservoir (26), through valve (29), into conduit (27).   Although a power supply and transmitter are not explicitly disclosed, these features are inherent to the claimed device as evidenced by the disclosure of a sensor (41) transmitting a signal to the controller (42) to activate pump (28) (para [0040]).     
	However, in the event it has not been shown with sufficient specificity that the system of Ellickson et al. includes a power supply and transmitter, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a power supply and transmitter in the system of Ellickson et al., in order to power the system of Ellickson et al. and to provide a means of transmitting signals from the sensor to the controller and pump in order to supply cleaning fluid from the reservoir (26) to the nozzle (7).   
	Regarding claim 6, Ellickson discloses that the cleaning solution conduit (27) is attached to the chamber (2) of the beverage dispenser unit (figure 2). 
	Regarding claim 9, Ellickson discloses a supply tube (part of conduit 27) from the source (26) to the pump (28) (see figure 2).  
Regarding claim 10, a splitter for splitting a supply tube into a plurality of sub-tubes is well known in the art for providing cleaning solution to a plurality of tubes for cleaning a plurality of beverage dispensers, which would be an obvious duplication of parts.

10.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hillyard (USPN 1,939,980).    
Regarding claims 17-20, Smith discloses (see claim 1; para [0022]-[0036]) an apparatus (300) for cleaning a beverage dispenser (100) of a beverage dispenser unit (system including dispenser holsters), the apparatus comprising: a cleaning solution conduit (312a or 312b) including a nozzle (214 or 562) that attaches to the beverage dispenser unit (i.e. holster) which is oriented to spray cleaning solution towards the beverage dispenser (100); at least one of a fluid valve and pump which alternatively permits and does not permit the cleaning solution to flow to the cleaning solution conduit; a power supply (320) which supplies one or more flow signal to the at least one of the fluid valve and the pump, wherein the valve transitions between permitting and not permitting cleaning solution flow responsive to transitioning of the flow signal; and a transmitter (330) which signals the power supply (320) to transition the flow signal to cause the at least one of the fluid valve and the pump to permit the cleaning solution to flow from a source of the cleaning solution to the cleaning solution conduit.  Smith further discloses a supply tube (315) for transporting the cleaning solution from a source to the at least one of the fluid valve (310a or 310b) and pump (see fig. 4; para [0044]).
Smith does not appear to disclose an arm attached to the cleaning nozzle that moves the cleaning nozzle for spraying cleaning solution wherein the arm is telescoping and includes a pivotal attachment as claimed.  
Hillyard disclose cleaning nozzle spray system that sprays a cleaning solution from a nozzle (40) that is attached to an arm (spout formed by 36 and telescoping extension 39) which is pivotally attached to the dispenser at a first end via rotatable unions (37) (page 2, lines 1-37; figure).  The system enables the location of the nozzle (40) to be positioned as needed to dispense the cleaning solution (see page 1, lines 17-21).    Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Smith to include an arm with a bent end attached to the nozzle, wherein the arm that telescopes and pivots as taught by the spray apparatus of Hillyard in order to improve the spray pattern and coverage of cleaning solution applied to the beverage dispenser surfaces by enabling precise positioning of the nozzle as needed.  

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEAN E CONLEY/Primary Examiner, Art Unit 1799